Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated December 11, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue a grant of aid to dependent children for one of petitioner’s minor children on the ground that said child was not deprived of parental support or care. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. On the record considered as a whole, the determination is supported by substantial evidence. Titone, J.P., Rabin, Margett and Weinstein, JJ., concur.